Title: Articles of Agreement with Louis Timothée, 26 November 1733
From: Franklin, Benjamin,Timothée, Louis
To: 


[November 26, 1733]
Articles of Agreement indented [and] made the 26th Day of November Ao. Di. 1733 Between Benjamin Franklin of the City of Philadelphia in the Province of Pensilvania Printer of the one Part and Lewis Timothée of the said City Printer (now bound on a Voyage to Charlestown in South Carolina) Of the other Part: Whereas the said BF and LT have determined to enter into a Copartnership for the Carrying on the Business of Printing in Charles Town aforesaid, It is therefore covenanted, granted and agreed by and between the said Parties to these Presents and the said BF and LT do mutually covenant and agree each with the other of these each to each with the Heirs Executors and Administrators of the other of them in Manner following, That is to say, That they the said Benjamin Franklin and LT shall be Partners in carrying on the Trade and Business of Printing in Charlestown aforesaid for and during the Term of 6 Years from the Day on which the said L shall be put in Possession of a Printing Press, Types and Materials in the Town of Charlestown in S. Carol. provided by BF if they the said B and L shall so long live. That the said BF shall be at the sole Charge and Expence of providing a Printing Press with all its necessary Appurtenances together with 400 Weight of Letters (if the said L shall require so great a Quantity) and shall cause the same to be delivered into the possession of the said LT in Charlestown aforesaid. That the Business and working part of Printing and of Disposing of the Work printed shall be under the Care, Management and Direction of and performed by the said LT or at his Expence. That all Charges for Paper, Ink, Balls, Tympans, Wool, Oil and other Things necessary to printing, Together with the Charge of all common and necessary Repairs of the Press and its Appurtenances and also the Charge of Rent for a Shop and for so much Room as is necessary to be used in the management of the Business of Printing aforesaid shall be divided into 3 equal Parts, 2 of which said Parts shall be disbursed [defrayed written above] by and paid as due from the said LT; And the remaining 3rd Part shall be defrayed and allowed to be paid as due from the said BF and deducted out of the Income next herein after mentioned. That all Money received or to be received for printing or for any Thing done or to be done relating to the Business of printing aforesaid by the said LT, either as Gratuity, Premium, Reward or Salary from the Government or from Others shall be divided into 3 equal Parts, 2 of which said Parts the said LT shall have for his Care, Management and Performance aforesaid, and the said BF shall have the remaining 3rd Part thereof. That for the regular transacting the Affairs in Copartnership aforesaid the said LT shall keep fair and exact Books of Accounts of and concerning all Work done and sold by him and of all his Receipts and Disbursments relating to the Business of Printing in Copartnership aforesaid, with the Day, Month and Year of each Entry and submit the same to the View of the said BF, his lawful Attorney, Executors or Administrators as often as thereunto required And that all the Accounts of the Copartners in Copartnership aforesaid shall be drawn out Fair comunicated to each other and settled once a Year during the Copartnership aforesaid or oftner if either of them the said Copartners shall require it. And that upon such Settlement the said LT shall remit the Part by this Agreement belonging to the said  BF in such Wares or Merchandizes or in Bills of Exchange or in Money as the said B shall direct by Letter or Order under his Hand on board such Vessell and to such Port as the [said] B shall also require by Letter or Order as aforesaid at the proper Risque of the said B. That the said LT shall not work with any other printing Materials than those belonging to the said BF nor follow any other Business but Printing during the Continuance of the Copartnership aforesaid, occasional Merchandize excepted. That the Loss by bad Debts shall be divided and sustained by both Parties in the same Proportion as the Money ought to have been divided by this Agreement if it had been received. That neither of the said Parties shall reap any Benefit or Advantage by Survivorship if the other of them shall depart this Life before the Expiration of the said Term of 6 Years as aforesaid. But that if the said LT shall depart this Life before the Expiration of the said Term his Executors or Administrators shall deliver up the Press, Types and all other Materials of printing which have been provided by the said BF or at his Charge to the said B, his certain Attorney, Executors or Administrators upon Demand in good Order and Condition (allowing for the usual Wear and Decay of such things) as also the Share of Money, Effects and Debts belonging to the said B by this Agreement. Provided nevertheless That if PT, Son of the said LT, shall be capable of carrying on and will carry on the Business of Printing aforesaid as it ought to be carried on and shall also give sufficient Security for his complying with and performing all Things relating thereto which by this Agreement the said LT ought to have done had he lived, It shall be in the Power of the said PT to keep and improve the Materials of Printing so provided by the said BF as aforesaid until the Term of Copartnership aforesaid is expired, Any thing herein before contained to the Contrary notwithstanding. But if the said P shall relinquish this Agreement and shall be unwilling to continue the Copartnership hereby made, Then he shall not work at the Business of printing at all in the province of Carolina aforesaid until the Term of Copartnership aforesaid be compleatly expired. And if the said BF shall depart this Life before the Expiration of the Term of Copartnership aforesaid the said LT shall continue the Business nevertheless, paying and remitting the Part by this Agreement belonging to the said BF unto the Executors, Administrators or Assigns of the said B or as they shall direct, they performing all parts of this Agreement to the said L which he the said B ought to have done if he had lived. And that at the Expiration of the Term of 6 Years aforesaid the said L or his Son P shall have the preference of purchasing the said printing Press, Materials and Types, if they shall be so disposed, at their present Value, allowing only what shall be adjudged a reasonable Abatement for the Wear of such Things in the Time they have been used. But if the said L nor P shall not be enclined to purchase them at that Price they shall transport or cause to be transported to and delivered at Philadelphia the said printing Press, Materials and Types at their own proper Risque and Charges, to the said BF, his Executors, Administrators or Assigns, and if any unusual Damage by bad usuage or Negligence shall have happened to them they the said L or P shall make it good but if any Damage shall happen to the said Printing Press, Types, and Materials by some unavoidable Accident, the Loss shall be divided and sustained by both Parties in the same Manner as the Loss by bad Debts is by this Agreement to be divided and sustained. Provided Nevertheless that if the printing Press, Materials and Types which the said B provides shall be consumed and destroyed by Fire or otherwise rendred unfit for Use before the said LT shall have them in possession, then the Loss thereby shall be wholly sustain’d by the said BF, and the Copartnership hereby made shall be disolved and abolished, Unless the said B be willing to continue it, and provide another Press and Types as aforesaid and send them at his own Risque to Charlestown aforesaid to be there delivered to the said LT, any thing herein before contained to the Contrary in any wise Notwithstanding. In Witness &c.
 Endorsed: Articles of Agreemt. between Printers abt. carrying their Trade viz int. B. Franklin and L. Timothee.
